[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
FINDING (temporary lay-off)
On April 26, 1990, the court (Kulawiz, J.) found the defendant in contempt for failure to pay weekly child support and ordered him incarcerated until he purged himself of contempt by paying $1,000.00. $750.00 of this purged amount, which the defendant paid, was subsequently applied to the balance of an arrearage owed to the petitioner. The remaining $250.00 was applied to a balance of an arrearage owed to the State of Connecticut. (The issues involving the state's claimed arrearage comprise a separate file, State of Connecticut (Cellupica) v. Cellupica, Docket No. 081539.
On June 25, 1990, the defendant, through his court-appointed attorney, Mark Lee, filed a motion to reopen and modify the dissolution judgment of 7/7/89 in accordance with a written stipulation of the parties dated 6/22/90. On July 13, 1990, said motion and stipulation were presented to the family support magistrate for approval. In agreeing to the modification proposed in the stipulation, both parties had been represented by counsel. The stipulation also addressed a modification of the arrearage payments to the State of Connecticut in Docket No. 081539, and the assistant attorney general indicated he was in accord with the stipulation at the July 13 hearing. The defendant is to pay $7.00 on the arrearage due the State of Connecticut and the orders in the other file have been appropriately modified. (That modification does not require a judge's approval). CT Page 720
I find the agreement to be fair and equitable and the voluntary act of the parties. It should be noted that the weekly order proposed far exceeds the court child support guidelines based on the net income reflected on the defendant's financial affidavit.
ORDER
The defendant's motion to modify is hereby granted by agreement. Effective July 13, 1990, the defendant is to pay $115.00 per week unallocated support for the two minor children and $5.00 per week on the arrearage previously found due and owing the petitioner, $7,725.92 as of May 2, 1990.
Said weekly order is to be secured by an immediate wage withholding order.
All other orders incident to the dissolution judgment remain in full force and effect.
SANTOS, J.